The Attorney General of Texas
                                          March    7,   1979

MARK WHITE
Attorney General


                   Honorable Eugene T. Jenson                  Opinion No. MW-3
                   Chambers County Attorney
                   P. 0. Box 10                                Re: Whether members of a Board
                   Anahuac, Texas 77514                        of     Navigation     and       Canal
                                                               Commissioners     are   elected    or
                                                               appointed.

                   Dear Mr. Jenson:

                          You have requested our opinion regarding the proper method of
                   selection of members of the Board of Navigation and Canal Commissioners
                   of the Chambers-Liberty  Counties Navigation District

                          You state that the district was created in 1944 and until 1974 operated
                   as a navigation district authorized by article 16, section 59 of the Texas
                   Constitution.    Commissioners were appointed.      On December 6, 1974, the
                   board voted to convert the district into a self-liquidating district operating
                   under the provisions of Chapter 63 of the Texas Water Code, section 63.039.

                          Pursuant to the statutory  procedure,    the board designated  those
                   sections of Chapter 63 under which the district proposed to operate, among
                   them section 63.089. That section provides, in pertinent part:

                              (a) An election shall ,be held in the district on the
                              first Tuesday after the first Monday in November of
                              each even numbered        year to elect     the three
                              commissioners.   However, the commissioners may, by
                              adopting an order duly entered on the minutes,
                              determine to hold the election on the first Tuesday
                              after the first Monday in October of each even
                              numbered year to elect the commissioners authorized
                              by law.

                   Thus, since the Chambers-Liberty      Counties Navigation District is now a
                   self-liquidating navigation district operating under Chapter 63 of the Water
                   Code, and hence subject to the provisions of section 63.069 thereof.
                   members of its Board of Navigation and Canal Commissioners should be
                   elected rather than appointed.




                                                   P.   7
Honorable Eugene T. Jenson     -   Page Two      (FE+31



                                         SUMMARY

           Members of the Board of Navigation and Canal Commissioners of
           the Chambers-Liberty    Counties Navigation    District should be
           elected in accordance with the provisions of section 63.089 of the
           Texas Water Code.

                                              Very truly yours,



                                              MARK        WHITE
                                              Attorney    General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney   General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Rick Gllpin
Robert Lewis
William G Reid
Bruce Youngblood




                                            P.   8